Case: 16-11385      Document: 00514795289         Page: 1    Date Filed: 01/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 16-11385
                                                                                Fifth Circuit

                                                                              FILED
                                 Conference Calendar                   January 15, 2019
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff–Appellee,

v.

ANGELBERT EVOULOU, also known as Angel,

                                                 Defendant–Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:15-CR-88-1


Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Angelbert Evoulou has moved for
leave to withdraw and has filed a brief and a supplemental brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Evoulou has filed a response and supplemental
responses. We have reviewed counsel’s briefs and the relevant portions of the
record reflected therein, as well as Evoulou’s response and supplemental


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11385    Document: 00514795289     Page: 2   Date Filed: 01/15/2019


                                 No. 16-11385

responses. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2